— Proceedings initiated in this court pursuant to section 298 of the Executive Law to review determinations of the State Human Rights Appeal Board, dated January 5, 1984, which affirmed orders of the State Division of Human Rights dismissing petitioner’s complaints of unlawful discriminatory practices based on age. H Petitioner, age 54 in 1981, applied for employment with respondents over a period of several years. However, she was never hired and in her complaints, filed in December, 1981, petitioner alleges that she was not offered employment because of her age. After conducting an investigation upon each of the three complaints, the State Division of Human Rights dismissed the complaints, finding no probable cause to credit the charges. The State Human Rights Appeal Board affirmed and the instant proceedings were commenced. 1Í The determinations should be confirmed. Contrary to petitioner’s assertion, the records contain substantial evidence to support the division’s determinations (Matter of Campchero v General Elec. Broadcasting, 88 AD2d 747). Also, we find no merit to petitioner’s assertion that the division’s investigation was inadequate. ¶ Determinations confirmed, and petitions dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.